Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.   	 This office action for US Patent application 16/908,485 is responsive to the after-final amendment filed on 06/27/2022 in response to the Final Rejection of 04/22/2022. Claims 4, 11, and 18 have been cancelled with Claims 6-7, 13-14, and 19-20 being previously canceled. Claims 1, 2, 5, 8, 9, 12, 15, and 16 have been amended, where Claims 1, 8, and 15 are independent claims.  Currently, Claims 1-3, 5, 8-10, 12, and 15-17 are pending and are presented for examination.

Response to Arguments
3.    	Applicant’s remarks filed on 06/27/2022 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-3, 5, 8-10, 12, and 15-17 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:

The closest prior art found was Chen et al. (US 2021/0195198 A1) and Huang et al. (US 2020/0374528 A1), hereinafter referred to as Chen and Huang, respectively, as noted in the last office action dated 04/22/2022.  Independent claims 1, 8, and 15 as currently amended incorporate the allowable subject matter of claims 4, 11, and 18, respectively. As such, the claims now require “determining an initial context state associated with the current context model for a coding region that includes the block according to a type of the coding region; 
… wherein the decoding the coded information according to the current context model includes: determining a current context state according to one or more of (i) the initial context state, (ii) a previous context state, or (iii) a bin of a previously coded syntax 2App. No.: 16/908,485Docket No.: 043380.00430 element of the first syntax element type or the second syntax element type within the coding region, and updating the current context model according to the current context state” as recited for example in Claim 1 and as similarly recited in Claims 8 and 15. Accordingly, the art of record (notably Chen and Huang) when considering the claims as a whole, do not disclose and/or suggest either alone or in combination, the aforementioned features. Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 06/24/2019). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-3, 5, 8-10, 12, and 15-17 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486